                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 NICOLE CHASE,                               :
      Plaintiff,                             :
                                             :      No. 3:18-CV-00683 (VLB)
       v.                                    :
                                             :
 NODINE’S SMOKEHOUSE, INC.,                  :       January 22, 2019
 CALVIN NODINE,                              :
 TOWN OF CANTON,                             :
 JOHN COLANGELO,                             :
 ADAM GOMPPER,                               :
 MARK J. PENNEY,                             :
 CHRISTOPHER ARCIERO,                        :
      Defendants.                            :



   MEMORANDUM OF DECISION GRANTING IN PART AND DENYING IN PART
                  MOTION TO DISMISS [DKT. 34]


      Plaintiff Nicole Chase brings the instant action alleging claims arising out of

her arrest by the Canton Police following a complaint of sexual assault by her then-

employer, Defendant Calvin Nodine. Ms. Chase brings thirteen claims against

Nodine’s Smokehouse and Calvin Nodine (the “Nodine Defendants”), and ten

claims against the Town of Canton, Detective John Colangelo, Officer Adam

Gompper, Sergeant Mark J. Penney, and Chief Christopher Arciero (the “Town

Defendants”), including false arrest, malicious prosecution, denial of equal

protection, denial of substantive due process, intentional infliction of emotional

distress, and negligent infliction of emotional distress. See [Dkt. 1-1 (Notice of

Removal, Att. 1 (Compl.))].




                                         1
              The Town Defendants now move to dismiss all claims against them under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief

can be granted. For the following reasons, the motion is granted in part and denied

in part.

                                                                    Background

              For the purposes of the motion to dismiss, the court assumes the following

facts set forth in the Complaint to be true.1 Ms. Chase started working at Nodine’s

Smokehouse, Inc. (“Nodine’s Smokehouse”) in or about September 2016. [Dkt. 1-

1 ¶ 7]. She initially worked at the Nodine’s Smokehouse factory, and later assisted

with Nodine’s Restaurant.                                      Id. ¶ 28. Nodine’s Restaurant opened in or about

November 2016. Id. ¶ 29.

              For most of the time Ms. Chase worked at Nodine’s Restaurant, Calvin

Nodine, the owner, would come by the restaurant regularly but usually would not


                                                            
1
  A court considering a motion to dismiss may consider “the factual allegations in
plaintiffs’ amended complaint, which are accepted as true, . . . documents attached
to the complaint as an exhibit or incorporated in it by reference, . . . matters of
which judicial notice may be taken, or . . . documents either in plaintiffs’ possession
or of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am.
Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993). The Court agrees with the Town
Defendants that the two exhibits attached to Plaintiff’s Opposition Memorandum,
transcripts of the police interviews of Nicole Chase and Calvin Nodine, [Dkt. 43-2
(Opp’n Ex. 1, Tr. of Nodine Interview); Dkt. 43-3 (Opp’n Ex. 2, Tr. of Chase
Interview)], do not fall into any of these categories because they were not attached
to or incorporated into the Complaint by reference, they are not matters of which
the Court may take judicial notice under Federal Rule of Evidence 201 because they
are unofficial transcripts of non-public interviews, and Plaintiff did not rely upon
them in bringing suit, as evidenced by the fact that they were not quoted or
referenced in the Complaint. To consider the transcripts would require the Court
to treat the motion as one for summary judgment under Rule 56 and allow
Defendants the opportunity to conduct necessary discovery and submit
corresponding pertinent materials. The Court therefore does not take the two
transcripts into consideration in deciding the Motion to Dismiss.
                                                                         2
stay for very long. Id. ¶¶ 14, 30. When he was there, Mr. Nodine “would engage in

inappropriate conduct that made [Ms. Chase] feel uncomfortable.” Id. ¶ 31. For

example, Mr. Nodine, on more than one occasion, purposefully dropped his eye

glasses on the floor and directed Ms. Chase to pick them up. Id. When she would

do as directed, he would stare down her shirt.        Id.   Mr. Nodine would make

suggestive comments and jokes. Id. He would also stare at Ms. Chase and follow

her around. Id. Mr. Nodine’s behavior made Ms. Chase uncomfortable, but she

“put up with it because he was never around in the restaurant very long.” Id. ¶ 32.

      Mr. Nodine started spending more time at Nodine’s Restaurant in April 2017.

Id. ¶ 33. On May 6, 2017, Mr. Nodine was at the restaurant while Ms. Chase was

working.   Id. ¶¶ 35-36.   That day, Mr. Nodine made multiple offensive sexual

comments directed at Ms. Chase, which she ignored. Id. ¶¶ 37, 39-40. Mr. Nodine

also made unwanted and uncomfortable physical contact with Ms. Chase multiple

times that day, including hugging and kissing her on the cheek and later coming

up behind her and squeezing her body and her buttocks. Id. ¶¶41-44. At the end

of the day, Mr. Nodine pulled Ms. Chase into the men’s bathroom, locked the door,

and forced Ms. Chase to perform oral sex on him. Id. ¶¶ 45-46.

      After the incident, Ms. Chase texted her former general manager at Nodine’s

Restaurant and told him of the assault, leaving out the detail that Mr. Nodine had

successfully forced her to perform oral sex on him. Id. ¶¶ 48, 101. He told her to

report it to the police. Id. Ms. Chase told her mother about the assault that night

as well, again leaving out the oral sex detail. Id.




                                           3
      The next day, May 7, 2017, Ms. Chase went with her mother to the Canton

Police Department to report the assault. Id. ¶¶ 49, 60. Defendant police officer

Adam Gompper met with Ms. Chase, who had her relate the details of the assault

in the lobby of the Canton Police Department. Id. ¶ 64. Ms. Chase told Officer

Gompper that she was not sure if she wanted to press charges at that time, and

Officer Gompper told her to come back and make a written statement if she decided

to pursue charges. Id. ¶ 70. Ms. Chase returned to the Police Department on

Thursday, May 11, 2017, and spoke to Officer Gompper again, who typed up her

statement and had her sign it. Id. ¶ 71. Ms. Chase did not specify that Mr. Nodine

had forced her to perform oral sex during either of the meetings or in the written

statement.   Id. ¶ 101.    Two other Nodine’s Restaurant employees provided

statements to the police corroborating Ms. Chase’s account of Mr. Nodine’s other

behavior towards her. Id. ¶¶ 74-76.

      According to Ms. Chase’s arrest warrant, Officer Gompper and Defendant

Detective John Colangelo interviewed Mr. Nodine on May 18, 2017. Id. ¶ 81. Mr.

Nodine had his attorney present and, while he initially denied any sexual contact

with Ms. Chase, after conferring with his attorney, he told Officer Gompper and

Detective Colangelo that Ms. Chase had performed consensual oral sex on him on

one occasion. Id. ¶¶ 82-83. The Police Department did not update Ms. Chase

following Mr. Nodine’s interviews as Officer Gompper had said they would. Id. ¶

84. After trying to reach Officer Gompper multiple times to get an update on her

case, Ms. Chase was able to speak with him and he informed her that the

Department was still investigating the matter. Id. ¶ 85-86.



                                         4
      On June 21, 2017, Ms. Chase reported to the Police Department at their

request. Id. ¶¶ 87-88. She met with Detective Colangelo, whom she was meeting

for the first time, in an interview room. Id. ¶¶ 89-90. Detective Colangelo asked Ms.

Chase about her story and then pressed her for more information. Id. ¶¶ 92-97.

Detective Colangelo told Ms. Chase that Mr. Nodine had told them she had

performed consensual oral sex on him. Id. ¶ 100. He also told her that Mr. Nodine

had taken a lie detector test, leaving out that he had failed that test and then refused

to take another test. Id. ¶¶ 98-99, 136. Ms. Chase felt that Detective Colangelo was

being aggressive and was intimidated by him. Id. She became emotional and,

despite being ashamed and uncomfortable with explaining the specifics, she told

Detective Colangelo that Mr. Nodine forced her to perform oral sex and that it was

not consensual. Id. ¶¶ 102-104. Thereafter, Detective Colangelo focused on Ms.

Chase’s prior omission of these details and questioned whether Mr. Nodine had

sexually assaulted her. Id. ¶ 105.

      Ms. Chase told Detective Colangelo about the text messages she sent her

former manager shortly after the assault, and Detective Colangelo asked that she

provide them with copies of the messages. Id. ¶¶ 106-107. Detective Colangelo

told Ms. Chase that she had made a false statement and asked if she wanted to

revise her previous statement. Id. ¶¶ 108-109. While denying that her statement

had been false, Ms. Chase told Detective Colangelo that she would like to revise

her statement but would like to speak with a lawyer first. Id. Several days later,

Ms. Chase called Detective Colangelo to try to coordinate a time to come in and

amend her statement but she was unable to reach him. Id. ¶ 110. The Court infers



                                           5
Ms. Chase to allege that she left messages asking Detective Colangelo to call her

back but he failed to return her calls.

      According to Ms. Chase’s arrest warrant, Detective Colangelo signed the

warrant application for the arrest of Ms. Chase for making a false statement on July

7, 2017, 16 days after he interviewed her. Id. ¶ 111. Around July 13, 2017, Ms.

Chase went to the police department to drop off copies of the text messages and

again asked to speak with Detective Colangelo about revising her statement, but

he was not available. Id. ¶¶ 112-113. Ms. Chase thereafter emailed Detective

Colangelo multiple times about revising her statement, the second time attaching

revisions to be incorporated into her original statement. Id. ¶¶ 116-118. On August

10, 2017, Detective Colangelo responded to Ms. Chase’s emails. Id. ¶ 119. In his

response, Detective Colangelo indicated that he did not know she had wanted to

give a new statement but stated that he had documented the change in her story

and had provided the case to the court for review. Id. He further indicated that the

case was still with the State’s Attorney’s office and that he hoped to have next

steps shortly. Id.

      The Complaint alleges that the Assistant State’s Attorney signed the warrant

application on August 30, 2017, after Ms. Chase’s many attempts to revise her

statements and after Detective Colangelo finally acknowledged those requests and

represented to Ms. Chase that he had documented the change. Id. ¶ 121. The

warrant was signed by the court on September 6, 2017. Id. ¶ 122. On September

8, 2017, Detective Colangelo arrested Ms. Chase for making a false statement in

violation of Connecticut General Statute §53a-57b and she was thereafter arraigned



                                          6
on the charge. Id. ¶¶ 123, 126. On November 6, 2017, the State’s Attorney’s Office

entered an unconditional nolle prosequi and the case was dismissed. Id. ¶ 127.

      On April 10, 2018, Ms. Chase filed this lawsuit in Connecticut Superior Court,

Judicial District of Hartford. Case No. HHD-CV-XX-XXXXXXX-S. On April 20, 2018,

the Town Defendants—the Town of Canton, Detective Colangelo, Detective

Gompper, Sergeant Penney, and Town of Canton Chief of Police Christopher

Arciero—removed the case to federal court. See [Dkt. 1].

      Ms. Chase’s Complaint alleges violations of the Connecticut Fair

Employment Practices Act for harassment, hostile work environment, retaliation,

and aiding and abetting; violations of Title VII for harassment, hostile work

environment, and retaliation; negligent infliction of emotional distress; intentional

infliction of emotional distress; intentional and/or reckless assault and battery;

negligent assault and battery; invasion of privacy; false imprisonment; intimidation

based on bigotry or bias; and malicious prosecution against the Nodine

Defendants.    [Dkt. 1-1 ¶¶ 140-219].      It also alleges false arrest; malicious

prosecution; denial of equal protection; denial of substantive due process;

intentional infliction of emotional distress; and negligent infliction of emotional

distress against the Town Defendants. Id. ¶¶ 220-279. On July 24, 2018, the Town

Defendants moved to dismiss the claims against them. [Dkt. 34 (Mot. Dismiss)].

                      Legal Standard for a Motion to Dismiss

      To survive a motion to dismiss, a plaintiff must plead “enough facts to state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual



                                          7
content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

considering a motion to dismiss for failure to state a claim, the Court should follow

a “two-pronged approach” to evaluate the sufficiency of the complaint. Hayden v.

Paterson, 594 F.3d 150, 161 (2d Cir. 2010). “A court ‘can choose to begin by

identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.’” Id. (quoting Iqbal, 556 U.S. at 679). “At the

second step, a court should determine whether the ‘wellpleaded factual

allegations,’ assumed to be true, ‘plausibly give rise to an entitlement to relief.’”

Id. (quoting Iqbal, 556 U.S. at 679). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (internal quotations

omitted).

      In general, the Court’s review on a motion to dismiss pursuant to Rule

12(b)(6) “is limited to the facts as asserted within the four corners of the complaint,

the documents attached to the complaint as exhibits, and any documents

incorporated by reference.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191

(2d Cir. 2007). The Court may also consider “matters of which judicial notice may

be taken” and “documents either in plaintiffs’ possession or of which plaintiffs had

knowledge and relied on in bringing suit.” Brass v. Am. Film Techs., Inc., 987 F.2d

142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp. 2d

140, 144 (D. Conn. 2005).




                                          8
                                     Discussion

   A. § 1983 Official Capacity Claims (Counts 15, 18, and 21)

      The Complaint brings three claims against the individual Town Defendants

(Colangelo, Gompper, Penney, and Arciero) in their official capacities—Count 14

for § 1983 false arrest, Count 18 for § 1983 malicious prosecution, and Count 21 for

§ 1983 denial of equal protection. Suits against municipal officials in their official-

capacities are tantamount to suit against the municipality itself. Monell v. New York

City Dept. of Social Servs., 436 U.S. 658, 690 (1978); Hafer v. Melo, 502 U.S. 21, 25

(1991).   “Because the real party in interest in an official-capacity suit is the

governmental entity and not the named official, ‘the entity’s policy or custom must

have played a part in the violation of federal law.” Hafer, 502 U.S. at 25 (citing

Kentucky v. Graham, 473 U.S. 159, 166 (1985); Monell, 436 U.S. at 694).

      In order to impose liability on a local government under § 1983, a plaintiff

“must prove that ‘action pursuant to official municipal policy’ caused their injury.”

Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting Monell, 436 U.S. at 691).

Thus, in order for Counts 14, 18, and 21 to stand, the Complaint must allege that a

municipal custom or practice caused the deprivation of Ms. Chase’s rights.

      “Official municipal policy includes the decisions of a government’s

lawmakers, the acts of its policymaking officials, and practices so persistent and

widespread as to practically have the force of law.” Id. at 61. “To show a policy,

custom, or practice, the plaintiff need not identify an express rule or regulation.”

Patterson v. County of Oneida, 375 F.3d 206, 226 (2d Cir. 2004) (citing Sorlucco v.

New York City Police Dep’t, 971 F.2d 864, 870-71 (2d Cir. 1992)). For example, it



                                          9
may be enough where “a discriminatory practice of subordinate employees was

‘so manifest as to imply the constructive acquiescence of senior policy-making

officials.’” Id. (quoting Sorlucco, 971 F.2d at 871). Additionally, “[a] policy, custom,

or practice may also be inferred where ‘the municipality so failed to train its

employees as to display a deliberate indifference to the constitutional rights of

those within its jurisdiction.’” Id. (quoting Kern v. City of Rochester, 93 F.3d 38, 44

(2d Cir. 1996)).

      The Complaint alleges that there are “Law Enforcement Standards . . . as to

methods and procedures for the investigation and interview of victims of sexual

assault” and that “[t]hese standards are intended to overcome the longstanding

stereotypical assumption about sexual assault and negative judgments made

about victims of sexual assault when they report the crime.” [Dkt. 1-1 ¶ 61]. The

Complaint further alleges that Defendants failed to follow any of these standards

in handling Plaintiff’s case. Id. ¶ 62. Plaintiff’s Opposition to the Motion to Dismiss

suggests that those two paragraphs, in addition to the facts set forth regarding the

officers’ failure to meet those standards in Ms. Chase’s case, are enough to satisfy

the pleading standards for a Monell claim for Counts 14 and 18. See [Dkt. 43 at 31].

      With respect to the denial of equal protection claim, Count 21, the Complaint

alleges that the Town of Canton Police Department “maintained longstanding

discriminatory practices against women,” noting that there were no women police

officers in the department at the time of Ms. Chase’s arrest and that the department

provided inadequate training and inadequate oversight of its officers. Id. ¶¶ 249,

252-255. Additionally, it alleges that the department “was riddled with stereotypical



                                          10
assumptions about women who report crimes of violence against men” and that

this resulted in “discrimination and hostility towards female victims of crimes of

violence against men.” Id. ¶¶ 254, 259.

      Aside from these mostly conclusory allegations, Ms. Chase provides no

factual allegations supporting the existence of a municipal policy or practice

outside the facts regarding her own experience.          But facts alleging a single

instance of misconduct or mishandling of a complaint do not suffice to state a

Monell claim. Newton v. City of New York, 566 F. Supp. 2d 256, 271 (S.D.N.Y. 2008)

(“[A] custom or policy cannot be shown by pointing to a single instance of

unconstitutional conduct by a mere employee of the State.”); see also City of

Oklahoma City v. Tuttle, 471 U.S. 808, 831 (1985) (“To infer the existence of a city

policy from the isolated misconduct of a single, low-level officer, and then hold the

city liable on the basis of that policy, would amount to permitting precisely the

theory of strict respondeat superior liability rejected in Monell.”).

      The Complaint includes no alleged statements or reports that this kind of

misconduct occurs with regularity in the department’s handling of claims of sexual

assault against women or that there has been any observation that training for

handling such cases is lacking.       Nor does she support her claim with other

instances of officers of the department bringing unsupported false statement

charges, or the like, against other women who had made sexual assault

complaints. Cf. Graham v. County of Erie, No. 11-cv-605S, 2012 WL 1980609, at *5-

6 (W.D.N.Y. May 31, 2012) (denying motion to dismiss where plaintiff demonstrated

“a pattern of documented shortcomings,” which included multiple instances of



                                          11
misconduct recorded by a DOJ investigation); Bertuglia v. City of New York, 839 F.

Supp. 2d 703, 738 (S.D.N.Y. 2012) (denying motion to dismiss where the “Amended

Complaint point[ed] to over fifteen cases where City prosecutors allegedly

committed misconduct, and allege[d] the existence of many more such cases in

the form of unpublished opinion”); Bektic-Marrero v. Goldberg, 850 F. Supp. 2d 418,

431 (S.D.N.Y. 2012) (denying motion to dismiss where plaintiff supported

allegations with a DOJ report regarding systemic failures in the jail’s provision of

medical care to inmates).

      None of Ms. Chase’s allegations regarding the existence of a municipal

policy or practice of mishandling claims brought by women against men for sexual

assault include actual factual support. The Complaint includes only conclusory

statements about there being discriminatory practices and inadequate training and

oversight. To survive a motion to dismiss, a plaintiff “cannot merely allege the

existence of a municipal policy or custom, but must allege facts tending to support,

at least circumstantially, an inference that such a municipal policy or custom

exists.” Triano v. Town of Harrison, 895 F. Supp. 2d 526, 535 (S.D.N.Y. 2012).

“[N]aked assertion[s] devoid of further factual enhancement” do not suffice. Iqbal,

556 U.S. at 678. The fact that there were no female police officers in the department

at the time of Ms. Chase’s arrest along with the specific factual allegations

supporting the claim that the officers mishandled her own case do not plausibly

lead to an inference that a municipal policy or practice existed.

      As such, Ms. Chase has failed to sufficiently plead liability on the part of the

Town of Canton for the § 1983 claims, including the claims against the individual



                                         12
officers in their official capacities, and Counts 15, 18, and 21 are therefore

DISMISSED.      These dismissals are without prejudice to filing an amended

complaint within fourteen days after the date of this decision setting forth factual

support for the conclusory claims alleged.

    B. False Arrest & Malicious Prosecution (Counts 14, 16, 17, and 19)

       The Town Defendants argue that the Complaint fails to state a claim for any

of the false arrest or malicious prosecution claims “because [Ms. Chase’s] arrest

was made pursuant to an arrest warrant issued by a state superior court judge.”

[Dkt. 34-1 (Mot. Dismiss Mem.) at 8]. 2, 3

       “To state a valid claim for false arrest or malicious prosecution under § 1983,

a plaintiff must plead an unreasonable deprivation of liberty in violation of the

Fourth Amendment and satisfy the state law elements of the underlying claims.”

Walker v. Sankhi, 494 F. App’x 140, 142 (2d Cir. 2012). The Fourth Amendment

provides “[t]he right of the people to be secure in their persons . . . against


                                                            
2
    The remaining false arrest and malicious prosecution claims include: Count 14
for § 1983 false arrest against Detective Colangelo, Officer Gompper, and Sergeant
Penney in their personal capacities; Count 16 for state law false arrest against
Detective Colangelo, Officer Gompper, Sergeant Penney, Chief Arciero, and the
Town of Canton; Count 17 for § 1983 malicious prosecution against Detective
Colangelo, Officer Gompper, and Sergeant Penney in their personal capacities; and
Count 19 for common law malicious prosecution against Detective Colangelo,
Officer Gompper, Sergeant Penney, Chief Arciero, and the Town of Canton.
 
3
  Defendants seem to question whether the Court will exercise jurisdiction over
these claims. See [Dkt. 34-1 at 21]. This Court has federal question jurisdiction
arising out of the § 1983 claims and therefore has supplemental jurisdiction over
the pendent state law claims, which derive from a common nucleus of operative
fact as the federal claims. Given that considerations of judicial economy and
convenience and fairness to the litigants justify hearing the state law claims with
the federal claims, and absent any argument to the contrary, this Court exercises
jurisdiction. See United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725-26 (1966). 
                                             13
unreasonable searches and seizures.” U.S. Const. Amend. IV. Section 1983 claims

for false arrest and malicious prosecution are based on this Fourth Amendment

right to be free from unreasonable seizures, including arrest and prosecution

without probable cause. See Soares v. Conn., 8 F.3d 917, 920 (2d Cir. 1993) (“It is

settled that a person has a clearly established right not to be arrested or

prosecuted without probable cause.”). In analyzing § 1983 claims for false arrest

and malicious prosecution, courts “generally look[ ] to the law of the state in which

the arrest occurred.” Dancy v. McGinley, 843 F.3d 93, 107 (2d Cir. 2016). Because

“[c]laims for false arrest or malicious prosecution, brought under § 1983 to

vindicate the Fourth and Fifteenth Amendment right to be free from unreasonable

seizures, are substantially the same as claims for false arrest or malicious

prosecution under state law,” the Court considers the federal and state claims

together. Jocks v. Tavernier, 316 F.3d 128, 134 (2d Cir. 2003).

      Under Connecticut law, “[f]alse imprisonment, or false arrest, is the unlawful

restraint by one person of the physical liberty of another.”         Russo v. City of

Bridgeport, 479 F.3d 196, 204 (2d Cir. 2007) (quoting Outlaw v. Town of Meriden, 43

Conn. App. 387, 392 (Conn. App. Ct. 1996)). The elements of such a claim under

Connecticut law are: (1) the defendant arrested plaintiff or had plaintiff arrested; (2)

the plaintiff was aware of the arrest; (3) there was no consent for the arrest; and (4)

the arrest was not supported by probable cause. Marchand v. Simonson, 16 F.

Supp. 3d 97, 109 (D. Conn. 2014) (quoting Shattuck v. Town of Stratford, 233 F.

Supp. 2d 301, 306 (D. Conn. 2002)). The Town Defendants do not challenge the

Complaint’s allegations as to the first three elements.



                                          14
              “To prevail on a malicious prosecution claim under Connecticut law, a

plaintiff must prove the following elements: (1) the defendant initiated or continued

criminal proceedings against the plaintiff; (2) the criminal proceeding terminated

in favor of the plaintiff; (3) the defendant acted without probable cause; and (4) the

defendant acted with malice.” Roberts v. Babkiewicz, 582 F.3d 418, 420 (2d Cir.

2009) (quoting McHale v. W.B.S. Corp., 446 A.2d 815, 817 (Conn. 1982)). The Town

Defendants do not challenge the Complaint’s allegations as to the first two

elements. See [Dkt. 1-1 ¶¶ 123, 127, 139]. Nor do Defendants seem to challenge

the pleading as to the fourth element requiring malice, and the Court finds that the

facts alleged state a plausible claim that the Town Defendants acted with malice in

bringing the case against Ms. Chase.4 Thus, the challenge to the false arrest and

malicious prosecution claims rests on the sufficiency of the pleading as to the lack

of probable cause element.

                      1. Probable Cause Defense

              The existence of probable cause is a complete defense to claims of false

arrest and malicious prosecution under both federal and Connecticut law. See

Williams v. Town of Greenburgh, 535 F.3d 71, 78-79 (2d Cir. 2008); Walczyk v. Rio,

496 F.3d 139, 152 n. 14 (2d Cir. 2007) (“The existence of probable cause to arrest



                                                            
4
  In so finding, the Court takes into account Ms. Chase’s allegations that she
informed the Town Defendants of multiple witnesses who could corroborate her
harassment allegations against Mr. Nodine, their alleged demeanor and treatment
of Mr. Nodine during his interview, their alleged repeated dismissals of Ms. Chase’s
attempts to formally amend her statement, and their provision of information and
confidential materials to Mr. Nodine regarding Ms. Nodine’s impending arrest
before even she knew that she was under suspicion. See [Dkt. 1-1 ¶¶ 74-76, 81-83,
85, 109-125].  
                                                               15
constitutes justification and is a complete defense to an action for false arrest,

whether that action is brought under state law or under § 1983.”); Johnson v. Ford,

496 F. Supp. 2d 209, 213 (D. Conn. 2007) (citing Davis v. Rodriguez, 364 F.3d 424,

433 (2d Cir. 2004)).

      When an arrest is made pursuant to a warrant issued by a neutral magistrate,

probable cause is presumed. See Walczyk v. Rio, 496 F.3d 139, 155-56 (2d Cir.

2007) (“Ordinarily, an arrest or search pursuant to a warrant issue by a neutral

magistrate is presumed reasonable because such warrants may issue only upon a

showing of probable cause.”).      A plaintiff may overcome this presumption by

showing that “the officer submitting the probable cause affidavit ‘knowingly and

intentionally, or with reckless disregard for the truth, made a false statement in his

affidavit’ or omitted material information, and that such false or omitted information

was ‘necessary to the finding of probable cause.’” Soares, 8 F.3d at 920 (quoting

Golino v. Town of New Haven, 950 F.2d 864, 870-71 (2d Cir. 1991)); see also Franks

v. Delaware, 438 U.S. 154, 155-56 (1978).

      Here, Detective Colangelo arrested Ms. Chase for an alleged violation of

Conn. Gen. Stat. § 53a-157b, which states in pertinent part:

      A person is guilty of false statement when such person (1)
      intentionally makes a false written statement that such person does
      not believe to be true with the intent to mislead a public servant in the
      performance of such public servant’s official function, and (2) makes
      such statement under oath or pursuant to a form bearing notice,
      authorized by law, to the effect that false statements made therein are
      punishable.

The Town Defendants argue that Detective Colangelo “had probable cause to

arrest [Ms. Chase] because a valid arrest warrant had been issued by a judge.”



                                         16
[Dkt. 34-1 at 11]. They further argue that Ms. Chase has not sufficiently alleged

what information, if any, was “false and/or omitted from the warrant application,

which information would have negated the finding of probable cause.” Id. at 11-12.

Thus, they suggest that Ms. Chase failed to allege facts rebutting the presumption

of probable cause for arrest. The Court disagrees.

      Ms. Chase acknowledges that Detective Colangelo had a warrant for her

arrest but alleges that Detective Colangelo’s affidavit “was filled with lies,

innuendos, and distortions.” [Dkt. 1-1 ¶ 134]. Ms. Chase does not leave it to

conclusory allegations; she makes specific allegations as to the warrant’s untruths

and misrepresentations.     She alleges that Detective Colangelo untruthfully

represented that he told her that “she could call and speak to Affiant Colangelo

about her decision to provide a written statement,” which would suggest that he

had made himself available for her to revise her statement when she was ready but

that she had affirmatively chosen not to do so. See id. She also alleges that his

statement that “[a]s of 7/7/17, Chase has not called to speak to Affiant Colangelo

of [sic] Officer Gompper” is misleading. See id. She further alleges:

      These statements completely misrepresent the facts presented to the
      reviewing court. Nicole Chase attempted to contact defendant
      Colangelo numerous times. She tried to revise her complaint before
      he drafted and signed the warrant, and after he had signed the warrant,
      but before it had been presented to the reviewing State’s Attorney, or
      the court. Chase even emailed the revised version of her statement to
      Detective Colangelo one month before it was signed or reviewed by
      the State’s Attorney or Judge.
Id.

      Even more specifically, Ms. Chase alleges that she told Detective Colangelo

during her June 21, 2017 interview that she wanted to revise her statement, but that


                                        17
she wanted to consult with a lawyer first. Id. ¶ 109. She alleges that she tried to

get in contact with Detective Colangelo numerous times following her interview on

June 21, 2017—calling him several days later, asking for him when she visited the

station on July 13, 2017, and sending him multiple emails later in July. Id. ¶¶ 110,

112-118.   The Complaint alleges that neither Officer Gompper nor Detective

Colangelo responded to any of Ms. Chase’s efforts until August 10, 2017, when

Detective Colangelo emailed her back saying that he hadn’t realized she wanted to

amend her statement but that he “had already documented the change in [her]

recount of the incident.” Id. ¶¶ 114, 119. Ms. Chase alleges that all of this happened

weeks before the Assistant State’s Attorney signed the warrant application on

August 30, 2017, and more than a month before the Court signed the warrant on

September 6, 2017. Id. ¶¶ 121, 122. Thus, the Complaint plausibly alleges that at

the time of the judge’s signature the warrant affidavit included misrepresentations

of fact such that it was false and misleading.

      Taking these allegations as true, the Complaint states a plausible claim that

Detective Colangelo, the warrant application affiant, “knowingly and intentionally,

or with reckless disregard for the truth, made a false statement in his affidavit or

omitted material information, and that such false or omitted information was

necessary to the finding of probable cause,”        Soares, 8 F.3d at 920 (internal

quotations omitted), thus overcoming the assumption of probable cause provided

by the signed warrant. The Complaint alleges that Officer Gompper was involved

in the investigation and contributed to the warrant application. See [Dkt. 1 ¶ 128].




                                         18
These allegations are sufficient to state plausible claims of false arrest and

malicious prosecution against Officer Gompper as well.

                      2. Sergeant Penney – § 1983 Liability Personal Involvement Requirement

              Ms. Chase’s personal capacity § 1983 false arrest (Count 14) and malicious

prosecution (Count 17) claims are also alleged against Sergeant Penney. The Town

Defendants argue however that her allegations as to Sergeant Penney’s personal

involvement, as required for liability under § 1983, are insufficient.5

              The Supreme Court has held that respondeat superior may not serve as the

basis for imposing § 1983 liability. Monell v. Dep’t of Social Servs., 436 U.S. 658

(1978). “The Supreme Court’s rejection of respondeat superior as a basis for §

1983 liability necessarily means that each defendant, whether an individual or

entity, may be held liable only for that defendant’s own wrongs. This principle is

invoked most frequently and prominently in the context of municipal entity and

supervisory officer liability, but applies to all defendants sued under § 1983.”

Schwartz, Section 1983 Litig. Claims & Defenses, § 6.04 Rule Against Respondeat

Superior Liability. In Rizzo v. Goode, the Supreme Court held that superior officers

cannot be held liable under § 1983 merely because of their authority to control

subordinate employees. 423 U.S. 362 (1976). As a result, an official must have


                                                            
5
  The Town Defendants also argue that Ms. Chase’s claims as to Chief Arciero’s
personal involvement are lacking. But Chief Arciero is not a named defendant for
Counts 14 and 17 and Counts 15 and 18 against Chief Arciero in his official capacity
have already been found lacking infra. The Town Defendants’ § 1983 personal
involvement arguments do not apply to Counts 16 and 19 because they are state
claims. The Town Defendants do not argue that § 1983 limits to liability also apply
to the state and common law false arrest and malicious prosecution claims. Nor
do the Town Defendants argue any other immunity or liability limitations as to these
claims. As such, the Court declines to wade into any such issues.
                                                               19
been “personally involved” in a violation of the plaintiff’s federal rights in order for

him or her to be subject to § 1983 liability. See Wright v. Smith, 21 F.3d 496, 501

(2d Cir. 1994); Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991).

      Ms. Chase alleges her § 1983 false arrest and malicious prosecution claims

against Sergeant Penney, in addition to Detective Colangelo and Officer Gompper.

The Complaint alleges that Sergeant Penney was the “Shift Commander who

oversaw Officer Gompper and Detective Colangelo in the investigation of Nicole

Chase’s . . . [c]omplaint and her arrest.” [Dkt. 1-1 ¶¶ 19-20]. It further alleges that

“Penney reviewed and approved all of the police reports pertaining to the

investigation” and that he “took Colangelo’s oath as to the accuracy of the warrant

and approved the Arrest Warrant on July 7, 2017.” Id. ¶ 129. The Complaint alleges

that his approval and allowance of submission of the warrant was “with deliberate

and/or reckless disregard for the false, distorted, and misleading information

contained therein, and the omission of material exculpatory information.” Id. ¶ 224.

      These allegations are insufficient to state a claim against Sergeant Penney

because they do not include an allegation that he knew or should have known any

statement in the warrant application was false or misleading.       Counts 14 and 17

are therefore DISMISSED without prejudice to filing an amended complaint within

fourteen days of the date of this decision alleging facts establishing Sergeant

Penney knew or should have known a material statement in the warrant application

was false or misleading.




                                          20
             3. Chief Arciero and Town of Canton – Counts 16 and 19

        In addition to naming Detective Colangelo, Officer Gompper, and Sergeant

Penney in her state law false arrest (Count 16) and common law malicious

prosecution (Count 19) claims, Ms. Chase names Chief Arciero and the Town of

Canton. The Town Defendants make no arguments outside those discussed infra

challenging the liability of these two additional defendants on these counts. As

such, the Court declines to dismiss them sua sponte.

    C. Denial of Equal Protection

        The Town Defendants argue that, as to Counts 20 and 21 for denial of equal

protection in the Defendants’ personal and official capacities, Ms. Chase “fails to

state a plausible claim for relief for selective enforcement or pursuant to a class of

one theory of liability.” [Dkt. 34-1 at 12]. Because the Court has already concluded

that Count 21 is insufficiently pled and therefore dismissed, the Court considers

only Count 20 for denial of equal protection against the individual Defendants in

their personal capacities.

        Ms. Chase’s Opposition to the Motion makes clear that she is asserting a

selective enforcement claim, rather than a class of one claim, see [Dkt. 43 at 27,

n.3], so the Court considers whether she sufficiently pled the former theory of

liability.

        The Second Circuit has recognized that the Equal Protection Clause may be

violated by selective enforcement or selective adverse treatment. See Bush v. City

of Utica, at 134. “To state such a claim, a plaintiff must allege (1) that he or she

was treated differently from other similarly situated individuals, and (2) that the



                                         21
‘treatment was based on impermissible considerations such as race, religion,

intent to inhibit or punish the exercise of constitutional rights, or malicious or bad

faith intent to injure a person.’” Id. (quoting LeClair v. Saunders, 627 F.2d 606, 609-

10 (2d Cir. 1980)). The second element requires the plaintiff to allege that there is

no rational basis related to a legitimate governmental purpose for different

treatment based on the alleged classification. Id.

      Here, the Complaint alleges that the Town of Canton Police Department

“maintained longstanding discriminatory practices against women” amounting to

custom and practice in the Department. [Dkt. 1-1 ¶ 249-50]. It further alleges that

inadequate training and oversight of investigations related to crimes against

women has led to different treatment of women, as opposed to men, when reporting

crimes, and the failure to take cases such as Ms. Chase’s seriously. Id. ¶ 256-58.

In addition, the Complaint alleges that Mr. Nodine was treated in a “blatantly

disparate manner” as compared to her, having been accused of sexual assault, lied

to the police about there having been no sexual contact, and then changing his

story without repercussions.      Id. ¶¶ 262-64.   The Complaint alleges that this

disparate treatment amounts to a violation of her right to Equal Protection under

the law.

      The Town Defendants argue that Ms. Chase’s allegations are insufficient to

state a claim because the Complaint “contains no more than conclusory

allegations and recitation of the elements of her claim, without any facts supporting

her assertions.” [Dkt. 34-1 at 14]. The Town Defendants take specific issue with a

claimed lack of facts “as to whom she contends she was similarly situated to but



                                          22
treated differently from” and “tending to establish that she was treated differently

based upon her sex.” Id. Further, they argue that Mr. Nodine is an inappropriate

comparator because “failure to investigate and failure to arrest are insufficient to

establish a constitutional violation as a matter of law” and “Courts have

consistently held that one does not have a recognized right to have another

individual investigated or prosecuted.” Id. at 15 (citing Linda R.S. v. Richard D.,

410 U.S. 614 (1973)).

      Defendants’ reliance on Linda R.S. v. Richard D. is misplaced. In that case,

the Supreme Court examined whether the mother of an illegitimate child had

standing to challenge the discriminatory enforcement of a Texas statute making

the failure to provide for one’s child a misdemeanor. 410 U.S. at 614-15. The father

of the plaintiff’s child had refused to provide support, but when the mother

complained, the district attorney refused to act because Texas courts had

consistently interpreted the law to apply only to parents of legitimate children such

that her case was not within the scope of the statute. Id. The Court explained that

its “prior decisions consistently hold that a citizen lacks standing to contest the

policies of the prosecuting authority when he himself is neither prosecuted nor

threatened with prosecution.” Id. at 619. As such, “a private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.” Id.

      The Linda R.S. Court’s statements regarding a party’s interest, or lack

thereof, in the prosecution of another was wholly related to whether the former had

standing to challenge said prosecution. It in no way implies that a litigant cannot

invoke the prosecution or nonprosecution of another individual in making his or



                                         23
her claim for selective enforcement of laws when she herself has been prosecuted.

Indeed, one would be wholly unable to state a claim of selective enforcement if she

were prevented from invoking the nonprosecution of others, as this would strip her

of any argument that other similarly situated individuals were treated differently in

that charges were not brought against them for an impermissible reason.

      The Second Circuit has guided however that “mere failure to prosecute other

offenders is not a basis for a finding of denial of equal protection.” LaTrieste Rest.

V. Vill. of Port Chester, 188 F.3d 65, 70 (2d Cir. 1999) (quoting LeClair v. Saunders,

627 F.2d 606, 608 (2d Cir. 1980)). This is because “selective prosecution implies

that a selection has taken place.” Id. (quoting United States v. Armstrong, 517 U.S.

456, 469 (1996)). Thus, in order to show that he/she was selectively treated, a party

would need to show that the government entity “knew of other violations, but

declined to prosecute them.” Id.

      Ms. Chase’s allegations regarding similarly situated comparators are

minimal and, the Court concludes, insufficient to state a claim.            The only

comparator provided in the Complaint is Mr. Nodine. Ms. Chase alleges that Mr.

Nodine initially told the police that there had been no sexual contact between

himself and Ms. Chase but moments later, after consulting with counsel, admitted

this was untrue. [Dkt. 1 ¶ 263]. She further alleges that, while she was arrested as

a result of her misstatements, the police knew of Mr. Nodine’s lie and chose not to

charge him. Id. ¶ 264. Ms. Chase alleges that this constitutes disparate treatment

in violation of her right to equal protection under the laws. Id. ¶ 262, 265.




                                          24
      But even taking the facts alleged in the light most favorable to Ms. Chase,

Mr. Nodine is not a similarly situated comparator. Unlike Ms. Chase, Mr. Nodine,

according to the Complaint, did not include his inaccuracy in any official statement

to the police. Rather, he misstated the facts and corrected that misstatement in the

same interview. He never made an official false or inaccurate statement upon

which the police could have brought a false statement charge. Thus, Mr. Nodine

does not qualify as a similarly situated comparator. Because Mr. Nodine is the only

comparator included in the Complaint and the Court has concluded that he is not

similarly situated, Ms. Chase’s equal protection claim is insufficiently pled and

therefore DISMISSED in its entirety.

   D. Denial of Substantive Due Process

      Ms. Chase also brings a claim for denial of substantive due process (Count

22), alleging that the Town Defendants’ behavior “was an egregious, outrageous,

and arbitrary assertion of government authority that shocked the conscience.”

[Dkt. 1-1 ¶ 268].   She further argues that the Fourteenth Amendment guards

generally against official conduct which shocks the conscience or is used for

purposes of oppression and that the Town Defendant’s actions fall into these

categories and she has thus stated a claim. [Dkt. 43 at 28]. The Town Defendants

suggest that Ms. Chase cannot bring a substantive due process claim when a more

specific claim—e.g. a Fourth Amendment claim—is available. [Dkt. 34-1 at 18-19].

The Court agrees with the Town Defendants.

      In Albright v. Oliver, the Supreme Court concluded that the defendant’s

malicious prosecution claim was properly asserted under the Fourth Amendment,



                                        25
rather than the Fourteenth. 510 U.S. 226 (1994). The Court explained that “[w]here

a particular Amendment provides an explicit textual source of constitutional

protection against a particular sort of government behavior, that Amendment, not

the more generalized notion of substantive due process, must be the guide for

analyzing these claims.” Id. at 273 (quoting Graham v. Connor, 490 U.S. 386, 395

(1989) (internal quotations omitted)).    Because “[t]he Framers considered the

matter of pretrial deprivations of liberty and drafted the Fourth Amendment to

address it,” “substantive due process, with its scarce and open-ended guideposts,

can afford [the defendant] no relief.” Id. at 274-75 (quoting Collings v. Harker

Heights, 503 U.S. 115, 125 (1992)).

      This analysis appropriately applies to Ms. Chase’s substantive due process

claim. Because her allegations fall within the purview of the Fourth Amendment,

corresponding to her § 1983 false arrest and malicious prosecution claims, her

Fourteenth Amendment claim is DISMISSED. See Nadeau v. Anthony, No. Civ.A.

303-cv-34 (AWT), 2003 WL 22872150, at *2 (D. Conn. Dec. 2, 2003) (dismissing

substantive due process claim, finding that the “plaintiff may not pursue a cause

of action under the Fourteenth Amendment for violation of his right to substantive

due process when a cause of action for his claim exists under the Fourth

Amendment.”).

   E. Intentional Infliction of Emotional Distress

      In order to assert a claim for intentional infliction of emotional distress, the

plaintiff must establish: (1) that the actor intended to inflict emotional distress; or

that he knew or should have known that the emotional distress was a likely result



                                          26
of his conduct; (2) that the conduct was extreme and outrageous; (3) that the

defendant’s conduct was the cause of the plaintiff’s distress; and (4) that the

distress suffered by the plaintiff was severe.” Petyan v. Ellis, 200 Conn. 243, 253,

510 A.2d 1337 (1986); see also Miner v. Town of Cheshire, 126 F. Supp. 2d 184, 194

(D. Conn. 2000). “Liability for intentional infliction of emotional distress requires

conduct that is so extreme and outrageous that it goes beyond all possible bounds

of decency, is regarded as atrocious, is utterly intolerable in a civilized society, and

is of a nature that is especially calculated to cause, and does cause, mental distress

of a very serious kind.” Miner, 126 F. Supp. 2d at 194.

      Ms. Chase brings an intentional infliction of emotional distress claim against

Detective Colangelo, Officer Gompper, and the Town of Canton.               The Town

Defendants contend that Ms. Chase has not alleged “extreme and outrageous”

conduct which would satisfy the intentional infliction of emotional distress

standard. [Dkt. 34-1 at 24]. They cite two cases to suggest that Ms. Chase’s

allegations are lacking.

      First, they cite Appleton v. Board of Education, in which the Supreme Court

of Connecticut found that the defendants’ conduct did not rise to the level of

extreme and outrageous. 757 A.2d 1059, 1063 (Conn. 2000). In Appleton, the

plaintiff, a teacher, alleged that the defendants had made condescending

comments to her in front of colleagues, questioned her vision and ability to read,

told the plaintiff’s daughter that she had been acting differently, called police who

escorted plaintiff from the school, caused her to undergo psychiatric examinations,

and ultimately forced her to take a suspension, leave of absence, and then resign.



                                          27
Id.   The Court reasoned that “[t]hese occurrences may very well have been

distressing and hurtful to the plaintiff” but “were not so atrocious as to exceed all

bounds usually tolerated by decent society,” especially given that the Court had

previously held that it is not patently unreasonable for an employer to remove a

discharged employee from the premises under a security escort. Id.

        The circumstances in Appleton are entirely distinct from those at issue here.

The facts alleged by Ms. Chase surpass mere critical statements and removal from

the premises by supervisors, which under certain circumstances may have been

appropriate and do not, as the Appleton Court found, constitute extreme and

outrageous conduct.

        The Town Defendants next cite Carrol v. Allstate Ins. Co., in which the

Connecticut Supreme Court concluded that the evidence presented was not

sufficient for a jury to reasonably concluded that the defendant’s conduct in its

investigation of plaintiff’s fire was extreme and outrageous. 815 A.2d 119, 126

(Conn. 2003). The Carrol Court explained that “[t]he plaintiff produced evidence

that the defendant did not conduct a thorough or reasoned investigation and may

have decided too quickly that the fire had been set deliberately. As distressing as

this insurance investigation may have been to the plaintiff, however, it simply was

not so atrocious as to trigger liability for intentional infliction of emotional

distress.” Id.

        As with Appleton, the facts at issue in Carrol are not analogous to those at

hand.    Ms. Chase does not allege a sloppy investigation followed by a hasty

conclusion resulting in denial of insurance coverage by an insurance company.



                                          28
She alleges much more extreme conduct: that the Town of Canton police chose

not to take her claims against Mr. Nodine seriously, treated Ms. Chase as though

she was the assailant rather than a victim of sexual assault, willfully or recklessly

ignored her attempts to clarify her statement of the events of her sexual assault,

knowingly misrepresented the facts surrounding her statement in a sworn affidavit

to the State’s Attorney and a judge in order to obtain a warrant for her arrest for

making a false statement, and then arrested her for initially leaving a salacious

detail out of the recounting of her assault. Ms. Chase alleges more than the simple

fact of her arrest; she alleges improper conduct leading up to an arrest which

caused her significant emotional distress.

      The Court finds that these allegations are sufficient to state a claim for

intentional infliction of emotional distress against Detective Colangelo as well as

Officer Gompper, who Ms. Chase alleges was involved in the development and

execution of the case. The Town Defendants make no argument that the Town of

Canton is immune from this claim or ineligible for respondeat superior liability. As

a result, this claim stands against the Town of Canton as well.

   F. Negligent Infliction of Emotional Distress

      “To prove a claim of negligent infliction of emotional distress, the plaintiff

must establish that the defendant knew or should have known that its conduct

involved an unreasonable risk of causing emotional distress, and that the distress,

if it were caused, might result in bodily harm.” Copeland v. Home & Cmty. Health

Servs., Inc., 285 F. Supp. 2d 144, 149 (D. Conn. 2003) (quoting Buckman v. People

Express, Inc., 205 Conn. 166, 173, 530 A.2d 596 (1987)). Having found that Ms.



                                         29
Chase sufficiently alleged a claim for intentional infliction of emotional distress,

which carries a higher standard than negligent infliction, the Court finds that she

has stated a claim for negligent infliction of emotional distress for the same

reasons. However, the Town Defendants argue that this claim is barred by the

doctrine of governmental immunity. [Dkt. 34-1 at 25].

      Under common law in Connecticut, “barring the possible application of an

exception, both municipalities and their employees or agents have immunity from

negligence liability for governmental acts involving the exercise of judgment or

discretion.” Elliott v. City of Waterbury, 715 A. 2d 27, 40 (Conn. 1998) (citing Heigl

v. Bd. Of Edu., 218 Conn. 1, 4-5 (1991); Evon v. Andrews, 211 Conn. 501, 505 (1989)).

“The hallmark of a discretionary act is that it requires the exercise of judgment . . .

In contrast, [m]inisterial refers to a duty which is to be performed in a prescribed

manner without the exercise of judgment.” Violano v. Fernandez, 907 A.2d 1188,

1193-94 (Conn. 2006) (quoting Martel v. Metro. Dist. Commission, 275 Conn. 38, 48-

49 (2005)). Ms. Chase does not contest that Defendants’ actions were discretionary

and would therefore be entitled to immunity but argues in her Opposition to the

Motion to Dismiss that an exception to immunity applies here. See [Dkt. 43 at 29].

      The Connecticut Supreme Court has explained that there are three

exceptions to discretionary act immunity. See Violano, 907 A.2d at 1194. One such

exception is “when the circumstances make it apparent to the public officer that

his or her failure to act would be likely to subject an identifiable person to imminent

harm.” Id. The exception requires “(1) imminent harm; (2) an identifiable victim;

and (3) a public official to whom it is apparent that his or her conduct is likely to



                                          30
subject that victim to that harm.” Violano, 907 A.2d at 1194. Ms. Chase invokes

this exception in her Opposition Memorandum. See [Dkt. 43 at 29].

      The Town Defendants argue that, because Ms. Chase did not explicitly plead

the exception in her Complaint, she cannot invoke it now. [Dkt. 46 (Reply Mem.) at

8]. Governmental immunity is a special defense which a defendant must raise in

his or her pleadings or, where it is apparent from the face of the complaint that the

government function complained of was discretionary, the defendant may attack

the legal sufficiency of the complaint through a motion to strike. Violano, 321 A.2d

at 1195. Contrary to the Town Defendants’ assertion, a plaintiff is not required to

explicitly name in its initial complaint an exception to a special defense which the

defendant has not yet had an opportunity to raise. The two cases cited by the Town

Defendants do not suggest otherwise.

      Defendants rely on Haynes v. City of Middletown, 997 A.2d 636, 641 (Conn.

App. 2010), rev’d, 50 A.3d 880, 882 (Conn. 2012), and Kajic v. Marquez,

HHDCV166065320S, 2017 WL 4399631, at *9 (Conn. Super. Ct. Aug. 16, 2017), in

which the courts declined to consider the applicability of the identifiable person,

imminent harm exception to governmental immunity raised by the plaintiffs for the

first time late in each case. But in each of those cases, unlike here, the plaintiffs

had not raised the exception promptly after the defendants pled the special defense

of governmental immunity. Rather, in Haynes the plaintiff raised the exception for

the first time after trial and in response to the defendants’ motion for directed

verdict, 997 A.2d at 641, and in Kajic the plaintiff first raised the exception in

opposition to a summary judgment motion and after the close of discovery, 2017



                                         31
WL 4399631, at *9. The courts concluded that the plaintiffs had failed to make the

applicability of the exception issues in the cases, both of which had proceed past

discovery, and therefore declined to allow the plaintiffs to raise it at such late

stages. See Haynes, 997 A.2d at 641; Kajic, 2017 WL 4399631, at *9.

      But here, the pleading stage has not concluded, and when Defendants raised

the special defense of governmental immunity for the first time in their Motion to

Dismiss, Plaintiff promptly raised the immunity exception, thus making it an issue

in the case well before the close of discovery. The question then becomes whether

Plaintiff pleaded facts sufficient to support the applicability of the exception.

      The exception requires (1) imminent harm; (2) an identifiable victim; and (3)

a public official to whom it is apparent that his or her conduct is likely to subject

that victim to that harm.     Violano, 907 A.2d at 1194.       Plaintiff’s Opposition

Memorandum argues that she “was the identifiable victim of the alleged negligent

conduct and harm inflicted by Officers Colangelo and Gompper.” [Dkt. 43 at 29].

Thus, Plaintiff seems to argue that Detective Colangelo and Officer Gompper would

have known from the circumstances that their failure to correct the warrant

application would result in the imminent harm of Ms. Chase.

      It is unclear from the Complaint or the Opposition, but the Court presumes

that the alleged imminent harm would have been a violation of Ms. Chase’s Fourth

Amendment rights or the emotional distress that she experienced. But such non-

physical harm is “not the type of ‘dangerous condition’ that rises to a level so as

to invoke the imminent harm to identifiable victim exception.” See Borg v. Town

of Westport, No. 3:15-cv-1380(AWT), 2016 WL 9001021, at *10 (D. Conn. Aug. 18,



                                          32
2016); Bento v. City of Milford, No. 3:13-cv-1385, 2014 WL 1690390, at *6 (D. Conn.

Apr. 29, 2014) (“[C]ourts in this state have also held that the imminent harm

complained of must be physical in nature in order for the exception to apply.”);

Pane v. City of Danbury, No. CV97347235S, 2002 WL 31466332, at *9 (Conn. Super.

Ct. Oct. 18, 2002), aff’d, 267 Conn. 669 (2004) (Finding that “[c]ases where plaintiffs

allege ‘imminent harm’ typically involve physical harm rather than emotional

distress[,]” therefore finding governmental immunity for the plaintiff’s negligent

infliction of emotional distress claim).

              The Complaint includes no allegation that the Town Defendants would have

known from the circumstances that some physical harm would have befallen Ms.

Chase had they failed to act. As such, Ms. Chase has failed to sufficiently plead

facts supporting the applicability of an exception to the Town Defendants’

governmental immunity with respect to her negligent infliction of emotional

distress claim and that count is accordingly DISMISSED in its entirety.6

       G. Federal Qualified Immunity

              The Town Defendants argue that “the individual Canton defendants are

entitled to qualified immunity as to each claim set forth by the plaintiff in Counts

Fourteen through Twenty-two.” [Dkt. 34-1]. The Court has already found that the

                                                            
6
  In one sentence in her Opposition Memorandum, Plaintiff states that her
“negligent infliction of emotional distress claim against the Town is founded on §
52-577n.” [Dkt. 43 at 30]. To the extent Plaintiff intended to make some argument
on this basis, it is completely undeveloped both factually and legally and the Court
declines to consider such a cursory argument. See Herbert v. Architect of Capitol,
839 F. Supp. 2d 284, 298 (D.D.C. 2012) (“[T]he [defendant] has simply failed to
support its argument with any meaningful measure of factual or legal argument.
Courts need not consider cursory arguments of this kind, and the Court declines
to do so here.”)
 

                                                               33
official capacity false arrest and malicious prosecution claims, as well as the denial

of equal protection claims and the denial of substantive due process claim must

be dismissed. Therefore, the Court considers the Town Defendants’ qualified

immunity arguments with respect to the remaining § 1983 false arrest and

malicious prosecutions claims, Counts 14 and 17.7

              “Under federal law, a police officer is entitled to qualified immunity where (1)

his conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known, or (2) it was objectively

reasonable for him to believe that his actions were lawful at the time of the

challenged act.” Benn v. Kissane, 510 F. App’x 34, 37-38 (2d Cir. 2013). Put another

way, “government officials performing discretionary functions, generally are

shielded from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

              In the false arrest / malicious prosecution context, the Second Circuit has

explained that, “there can frequently be a range of responses to given situations

that competent officers may reasonably think are lawful. . . . The essential inquiry

. . . is whether it was objectively reasonable for the officer to conclude that probable


                                                            
7
  Even though Defendants argue that qualified immunity applies to Counts 14
through 22, which encompasses state and common law claims in addition to § 1983
claims, as far as the Court can tell, Defendants invoke only the federal doctrine of
qualified immunity, which does not apply to Plaintiff’s state and common law false
arrest and malicious prosecution claims. Defendants do not argue that this federal
standard should apply to the state claims or assert that Connecticut’s common law
qualified immunity doctrine should apply to these claims. The Court therefore only
considers federal qualified immunity with respect to the civil rights claims. See
Mulligan v. Rioux, 643 A.2d 1226, 1239 n.29 (Conn. 1994).
                                                               34
cause existed.” Benn, 510 F. App’x at 38. More specifically, the Second Circuit has

explained that “[w]here an officer knows, or has reason to know, that he has

materially misled a magistrate on the basis for a finding of probable cause, . . . the

shield of qualified immunity is lost.” Velardi v. Walsh, 40 F.3d 569, 573 (2d Cir.

1994).

         Here, the Town Defendants argue that the individual defendants are entitled

to qualified immunity because they “cannot be found liable for any alleged

statutory and/or constitutional violations.” [Dkt. 34-1 at 29-30]. This argument fails

because the Court has concluded that Ms. Chase has alleged facts sufficient to

state § 1983 false arrest and malicious prosecution claims based on violation of

her Fourth Amendment right not to be arrested or prosecuted without probable

cause. The Town Defendants make no arguments that the violated rights were not

clearly established or that it would have been objectively reasonable for

Defendants to believe that their actions were lawful. And the Court believes that

such arguments would have failed at this stage given that one’s right not to be

prosecuted absent probable cause is not, and has not for some time, been in

question. As such, the Court finds that the Town Defendants are not entitled to

qualified immunity at this stage.

                                     Conclusion

         For the foregoing reasons, the Court GRANTS in part and DENIES in part the

Town Defendants’ Motion to Dismiss.         Counts 15, 18, 20, 21, 22 and 24 are

DISMISSED. Additionally, Counts 14 and 17 are dismissed as to Sergeant Penney.

Plaintiff’s § 1983 personal capacity and state and common law claims for false and



                                          35
arrest and malicious prosecution (Counts 14, 16, 17, and 19), as well as her

intentional infliction of emotional distress claim (Count 23) remain.



IT IS SO ORDERED.

                                               ________/s/______________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge



Dated at Hartford, Connecticut: January 22, 2019




                                         36
